DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 8/2/2022, amended claims 57 and 76 are acknowledged. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 63-72 directed to an invention non-elected without traverse. Accordingly, claims 63-72 have been cancelled.

Allowable Subject Matter
Applicant’s arguments (see Remarks, pp. 7-10, filed 8/2/2022) with respect to the allowability of the claims have been considered and are persuasive.
Claims 57-62 and 73-76 as presented in the amendments to the claims filed 8/2/2022 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose, either singly or in combination, the claimed biopsy device, including, among other features, the specifically recited structural relationship between the housing, cannula, and specimen collector/removable sample receiving cartridge, in particular the cannula proximal end extending both distally and proximally of the housing, the specimen collector containing the proximal end of the cannula, and the removable sample receiving cartridge being removable along the longitudinal axis of the cannula to expose the proximal end of the cannula.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791